IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 01-60975
                             Summary Calendar



PARMJIT SINGH

                    Petitioner

       v.

IMMIGRATION AND NATURALIZATION SERVICES

                    Respondent

                           --------------------
                  Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A71 484 765
                           --------------------
                             September 9, 2002

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

       Parmjit Singh appeals the Board of Immigration Appeals’

(“BIA”) dismissal of his appeal from the Immigration Judge’s

decision that denied his applications for asylum and withholding

of deportation.       Singh challenges the adverse credibility

determination made by the Immigration Judge and adopted by the

BIA.       Singh asserts that the credibility determination was

erroneously based on minor inconsistencies between his testimony


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60975
                                 -2-

and his asylum application as well as his lack of sophistication

in remembering dates and the sequence of events that resulted in

his flight from India.    Singh asserts that he was not required to

produce corroborating evidence to establish his credibility.

Singh contends that his three-day detention established a well-

founded fear of persecution.

       We review the Immigration Judges’s findings as adopted by

the BIA.    See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).

We give great deference to an Immigration Judge’s decision

regarding an alien’s credibility.     Efe, 293 F.3d at 903; Chun v.

INS, 40 F.3d 76, 78 (5th Cir. 1994).     Review of the findings on

asylum and withholding of deportation is for substantial

evidence; we will not reverse unless we find that the evidence

“compels” a conclusion that is contrary to that reached by the

BIA.    Efe, 293 F.3d at 903; Chun, 40 F.3d at 78.

       A review of the evidence demonstrates that the credibility

determinations made by the Immigration Judge and adopted by the

BIA are supported by the record, and we will not substitute our

judgment for that of the Immigration Judge on a credibility

issue.    Chun, 40 F.3d at 78.   Because Singh’s credibility was

impugned during the deportation proceedings, his uncorroborated

testimony was not sufficient to establish his asylum claim.

Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996); 8 C.F.R.

§ 208.13(a).    Singh has not shown that the evidence compels a

conclusion contrary to that reached by the BIA.      Chun, 40 F.3d at
                            No. 01-60975
                                 -3-

78.    Accordingly, the BIA’s findings that Singh did not

demonstrate that the government of India would persecute him if

he returned and that Singh did not establish his claim of asylum

are supported by substantial evidence.     Efe, 293 F.3d at 903;

Chun, 40 F.3d at 78.

       We consider Singh’s asylum claim also as a request for

withholding of deportation.    Castillo- Rodriguez v. INS, 929 F.2d
181, 185 (5th Cir. 1991).    The standard for withholding of

deportation is higher than that for asylum.     Efe, 293 F.3d at

906.    Because Singh does not meet the standard for asylum, he

also does not meet the standard for withholding of deportation.

See id.    Singh’s petition for review is DENIED.

       Accordingly, the petition for review is DENIED.